Walker, J. This was an action of assumpsit, on three several promissory notes, executed to Loveland, and indorsed by him to the plaintiff below. The indorsements bear date before the maturity of the notes. The defendants below interposed the general issue, and a notice that on the trial, they would insist upon the defense of usury, to defeat a recovery in part. On the trial, after the notes were read in evidence, and the plaintiff had rested his case, the defendants below called Loveland the payee, who testified that the notes were indorsed -before their maturity, and without notice of any defense. Appellants then asked the question, “ what did plaintiff give for said indorsement ?” Also this question, “ did you ever deliver said notes to plaintiff, after you indorsed the same?”' Appellee objected to witness answering the questions, which objection was sustained by the court. This decision of the court below is assigned for error. This record does not present the question whether the payee was a competent witness to prove the defense of usury against the assignee. JSTor was it proposed to make any proof of usury. These questions were asked to establish a very different defense, and so far as we' can see, entirely disconnected from that of usury. It was an attempt to show that the assignee had not paid any consideration for the notes, and that they had not been delivered to him. The assignee was not competent to prove those facts, even if they constituted a defense. Stacy v. Baker, 1 Scam. 417. It was there held that the assignor was not competent to prove the fact of assignment, or any other fact, in a suit on the note against the maker. That case is decisive of this question. No error is perceived in this record which requires a reversal of the judgment of the court below, and it is therefore affirmed. Judgment affirmed.